DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/412605 filed on 05/15/2019 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. [US 2018/0194344 A1], hereinafter referred to as Wang.
 	As to Claim 1, 9 and 16, Wang discloses an apparatus comprising: a processor ([see at least Fig. 5 and 0028]) configured to: determine when generation of a parking path is configured to be performed in a space around a garage, in receiving a request for parking of a vehicle in the garage ([see at least Fig. 1A-1c, Fig. 4, 0025 and 0028]); determine vehicle parking information when the generation of the parking path is configured to be performed ([see at least Fig. 1A-1c, Fig. 2, 0012, 0013, 0018, 0023, 0025 and 0028]); provide a determined vehicle parking ([see at least Fig. 1A-1c, Fig. 2, 0012, 0013, 0018, 0023, 0025 and 0028]); and control opening or closing of a garage door of the garage, based on the determined vehicle parking information([see at least 0013 and 0016]); and a storage connected to the processor and storing image data of a surrounding environment of the garage and the determined vehicle parking information, in the storage ([see at least Fig. 5, 0027 and 0028]).  

As to Claim 2, Wang discloses an apparatus, wherein the processor is further configured to: detect when an object approaching the garage is present around the garage, in receiving a parking commencement signal from the vehicle; and provide, to the vehicle, approaching information related to the object when the object approaching the garage is detected ([see at least Fig. 1D and 0017]).  

As to Claim 3, Wang discloses an apparatus, wherein the processor is further configured to: control the opening of the garage door when the vehicle arrives at an entrance of the garage; and control the closing of the garage door when parking of the vehicle is finished in the garage ([see at least 0013 and 0016]).  

As to Claim 4, Wang discloses an apparatus, wherein the processor is further configured to: recalculate the vehicle parking information; and provide a result of recalculating the vehicle parking information to the vehicle, when the vehicle arrives at an entrance of the garage ([see at least Fig. 1D and 0017]).  

Claim 5, Wang discloses an apparatus, wherein the processor is further configured to:  DB1/ 103972283.125transmit a text message for a notification to a user terminal when the generation of the parking path is not possible or the parking of the vehicle is finished ([see at least 0012]).  


As to Claim 7 and 15, Wang discloses an apparatus, wherein the processor is further configured to: determine when the generation of the parking path is configured to be performed, depending on when an obstacle is present in the space around the garage ([see at least Fig. 1D, 0017 and 0026]).  


As to Claim 10, Wang discloses an apparatus, further including: a display connected to the processor and configured to display a notification when the generation of the parking path is not possible or when the parking of the vehicle is finished ([see at least Fig. 1D, 0017 and 0026]).  
  

As to Claim 11, Wang discloses an apparatus, wherein the processor is further configured to:  DB1/ 103972283.126notify commencement of parking controlling by transmitting a parking commencement signal to a device which controls opening of a garage door of the garage, when commencing the parking controlling ([see at least Fig. 1D,0013, 0016, 0017 and 0026]).  
  

Claim 12, Wang discloses an apparatus, wherein the processor is further configured to: detect when an object approaching the garage is present around the garage, after the parking controlling is commenced; and correct the generated parking path or stop the parking controlling, when the object approaching the garage is detected ([see at least Fig. 1D, 0017 and 0026]).  

As to Claim 13, Wang discloses an apparatus, wherein the processor is further configured to: recalculate the vehicle parking information; and correct the generated parking path, when the vehicle arrives at an entrance of the garage ([see at least Fig. 1D, 0013, 0016, 0017 and 0026]).  

As to Claim 14, Wang discloses an apparatus, wherein the determining of when the generation of the parking path is configured to be performed includes: determining when the generation of the parking path is configured to be performed, depending on when an obstacle is present in the space around the garage ([see at least Fig. 1D, 0013, 0016, 0017 and 0026]).  


As to Claim 20, Wang discloses an apparatus, further including: controlling, by the processor, the opening of the garage door of the garage when the vehicle arrives at an entrance of the garage; recalculating, by the processor, the vehicle parking information; providing, by the processor, the vehicle parking information to the vehicle; and controlling, by the processor, closing of the garage door of the garage when the parking of the vehicle is finished in the garage([see at least Fig. 1D,0013, 0016, 0017 and 0026]).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6, 14 and 19   are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang, in view of Griffith. [US 2018/0281858 A1], hereinafter referred to as Griffith.
	As to claims 6, 14 and 19, Wang discloses all of the limitations of claim 1 as stated above. Wang does not explicitly disclose wherein the vehicle parking information includes: information on a current location of the vehicle and a relative angle of the vehicle based on a vertical line extending from an entrance of the garage. However Griffith teaches wherein the vehicle parking information includes: information on a current location of the vehicle and a relative angle of the vehicle based on a vertical line extending from an entrance of the garage ([see at least 0026, 0027, 0028 and Fig. 2], “FIG. 2, the Target Center, i.e. Target 208, is the graphical representation of the preferred parking location (horizontally and vertically), relative to the garage area. GuidePath 200 includes a vertical component 206, straight up or straight down, that represents the defined route between the preferred parking location and the garage entry.”). Both Wang and Griffith illustrate similar methods in which guide a vehicle along a path. Griffith on the other hand teaches wherein the vehicle parking information includes: information on a current location of the vehicle and a relative angle of the vehicle based on a vertical line extending from an entrance of the garage.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Wang, to incorporate vehicle parking vehicle, as taught by Griffith, for the purpose of helping guide a vehicle park in or near a garage (0002-0003).
Claims 8 and 17   are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang, in view of Romero et al. [US 2018/0165637 A1], hereinafter referred to as Romero.
	As to claims 8 and 17, Wang discloses all of the limitations of claim 1 as stated above. Wang does not explicitly disclose perform user authentication by use of an identifier (ID) of each garage and an ID of each user, when a plurality of garages is provided. However Romero teaches a system that performs user authentication by use of an identifier (ID) of each garage and an ID of each user, when a plurality of garages is provided ([see at least 0074, 0110 and 0121], “the access door 109. In even further embodiments, the secure delivery application 321 of the system sever 300 may confirm identification of the delivery agent 102 by authenticating the delivery information device 111, such as a delivery courier device for Uber, Lyft, UPS, USPS, FED/EX, DHL, and the like, of the delivery agent 102 for secure access to door 109. In this manner, the secure delivery application 321 of the system server 300 may identify and match package 108, delivery agent 102, and door lock smart device 110A to enable access door 109 access.”, “The lock control system 810 may be associated, for example, with an electronic lock manufacturer or a central control system for remotely-controllable electronic door lock devices, such as the device 110A, or garage door openers”). Both Wang and Romero illustrate similar methods in which allow and control access to a door access including garages. Romero on the other hand teaches perform user authentication by use of an identifier (ID) of each garage and an ID of each user, when a plurality of garages is provided. However Romero teaches a system that performs user authentication by use of an identifier (ID) of each garage and an ID of each user, when a plurality of garages is provided.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Wang, to incorporate secure garage access for a user, as taught by Romero, for the purpose of allowing secure entry into a access door (0002 and 0007).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668